Citation Nr: 0919089	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-16 115 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the period from June 1, 2005 to October 4, 2007 
and in excess of 20 percent since October 5, 2007, for lumbar 
spine degenerative disc disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the period from June 1, 2005 to July 10, 2008 and 
in excess of 30 percent since July 11, 2008, for arthritis 
status post cervical spine fusion and discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2005 rating determination by the above Regional Office 
(RO).  

An August 2008 rating decision, in pertinent part, granted an 
increased initial evaluation of 20 percent for lumbar disc 
disease, effective October 5, 2007, and an increased initial 
evaluation of 30 percent for the Veteran's arthritis status 
post cervical spine fusion and discectomy, effective July 11, 
2008.  

Despite the grants of increased initial evaluations for the 
Veteran's lumbar and cervical spine disabilities he has not 
been awarded the highest possible evaluations available.  As 
a result, he is presumed to be seeking the maximum possible 
evaluation and these claims remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Since June 1, 2005, the Veteran's hypertension has been 
controlled by medication and has been manifested by diastolic 
readings of primarily 100 or below and systolic readings 
below 160; diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more is not shown.

2.  From June 1, 2005 to October 4, 2007, the Veteran's 
lumbar disc disease has been manifested by pain on motion 
with forward flexion to at least 70 degrees; neither a 
combined range of motion of the thoracolumbar spine less than 
120 degrees nor findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour is demonstrated.  Objectively, there is no evidence 
of ankylosis, additional neurologic disability manifestations 
(aside from radiculopathy of the left lower extremity, rated 
20 percent), or incapacitating episodes of intervertebral 
disc syndrome (IDS) requiring bed rest.  

3.  Since October 5, 2007, the Veteran's lumbar disc disease 
has been manifested by chronic pain resulting in limitation 
of forward flexion to 60 degrees.  Objectively, there is no 
evidence of ankylosis, additional neurologic disability 
manifestations (aside from radiculopathy of the left lower 
extremity, rated 20 percent), or incapacitating episodes of 
IDS requiring bed rest.  

4.  From June 1, 2005 to July 10, 2008, the Veteran's 
service-connected cervical spine disability has been 
manifested by neck pain with forward flexion to degrees and a 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees.  Objectively, 
there is no evidence of ankylosis, additional neurologic 
disability manifestations, or incapacitating episodes of IDS 
requiring bed rest.  

5.  Since July 11, 2008, the Veteran's service-connected 
cervical spine disability has been manifested by complaints 
of chronic pain resulting in forward flexion of the cervical 
spine to at least 15 degrees.  Objectively, there is no 
evidence of ankylosis, additional neurologic disability 
manifestations, or incapacitating episodes of IDS requiring 
bed rest.  


CONCLUSIONS OF LAW

1.  Effective June 1, 2005, the criteria for a disability 
rating of 10 percent disabling and no higher for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2008).

2.  For the period from June 1, 2005 to October 4, 2007, the 
criteria for an evaluation in excess of 10 percent for lumbar 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5242 (2008).

3.  Since October 5, 2007, the criteria for an evaluation in 
excess of 20 percent for lumbar spine degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5242 (2008).

4.  For the period from June 1, 2005 to July 10, 2008, the 
criteria for an evaluation in excess of 10 percent for 
arthritis status post cervical spine fusion and discectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DC 5242 (2008).

5.  Since July 11, 2008, the criteria for an evaluation in 
excess of 30 percent for arthritis status post cervical spine 
fusion and discectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Increased Ratings-
General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2008), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

II.  Hypertension

In June 2005, the RO granted service connection for 
hypertension and a noncompensable evaluation was assigned 
under DC 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  The 
Veteran appealed therefrom.

Under that rating code a 10 percent evaluation is warranted 
for diastolic pressure predominately 100 or systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability evaluation requires diastolic 
readings of predominantly 110 or more or; systolic readings 
of 200 or more.  A 40 percent disability evaluation required 
diastolic readings of predominantly 120 or more.  A 60 
percent disability evaluation required diastolic readings of 
predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101 
(2008).

In support of his claim is January 2005 QTC examination 
report.  The Veteran reported a history of essential 
hypertension since 2003.  He was taking Hydrochlorthiazide 
daily and the response had been good.  There were no side 
effects from the medication and no functional impairment.  
The Veteran was asymptomatic and had not lost any time from 
work.  Blood pressure readings were 130/86, 138/90 and 
140/86.  

During QTC examination in October 2007, the examiner noted 
that to control blood pressure the Veteran was on lisinopril 
and HCTZ.  Cardiovascular examination revealed a regular 
sinus rhythm without murmur or gallop, heaves or thrills.  
There was no evidence of congestive heart failure, 
cardiomegaly or cor pulmonale.  Blood pressure readings were 
142/98, 142/100, and 142/98.  

VA outpatient treatment records dated 2005 to 2008 show 
systolic readings ranging from 88 to 151 and diastolic 
readings of 56 to 106.  The Veteran continued to use 
prescribed medications to control his hypertension.

In light of the above evidence the Board finds that the 
Veteran's service-connected hypertension warrants a 10 
percent disabling evaluation and no higher.  Throughout the 
appeal period diastolic blood pressure readings were clearly 
below 100 and the Veteran had not been found to have a 
systolic pressure of 160 or more on any VA examination or 
outpatient treatment record.  However, the hypertension has 
required continuous treatment with medication.  The Board 
notes that a 20 percent evaluation is not warranted as the 
Veteran's does not have diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that since service 
connection has been in effect, a 10 percent rating, and no 
more, is warranted. 




III.  Musculoskeletal Rating Criteria

The regulations for rating disabilities of the spine are 
listed under DCs 5235 to 5243, with DC 5243 embodying the 
provisions for intervertebral disc syndrome (IDS).  The 
regulations consist of a rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  In addition, any associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are evaluated separately.  See Note 1, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a (2008).


Lumbar Spine

The Veteran's lumbar disc disease is a currently rated as 10 
percent disabling from June 1, 2005 to October 4, 2007 and 20 
percent disabling since October 5, 2007 under DC 5242 for 
degenerative arthritis of the spine.  

Under DC 5242, a 10 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71 (2008).  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

10 percent from June 1, 2005 to October 4, 2007 

The record during this timeframe includes a January 2005 
orthopedic evaluation report.  The examiner noted the 
Veteran's history of constant back pain and degenerative 
spine disease since 1988.  The pain radiated to the left leg 
and was described as burning, sharp, sticking, and cramping.  
The pain could be elicited by physical activity and was 
relieved by rest, stretching, and bedrest.  The Veteran also 
reported episodes of severe spasms and numbness of the front 
of the thigh.  The functional impairment was limited physical 
activity, bending, and lifting.  The condition resulted in 10 
days lost from work per year, but no incapacitation.  

Physical examination revealed the Veteran's gait and posture 
were abnormal.  There was no evidence of muscle spasms or 
tenderness.  Straight leg raising was negative bilaterally.  
There was no ankylosis of the spine.  Range of motion of 
testing forward flexion of the lumbar spine to 70 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees, bilaterally.  Range 
of motion was additionally limited by repetitive use with 
pain having the major functional impact.  Motion was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  There were signs of IDS with chronic and 
permanent nerve root involvement, but no bowel, bladder, or 
erectile dysfunction.  The diagnosis was degenerative lumbar 
spine disease.  

By a rating decision in June 2005, the RO granted service 
connection and assigned a 10 percent rating for lumbar spine 
degenerative disc disease.  The RO also assigned a separate 
20 percent evaluation under DC 8520 for moderate incomplete 
paralysis based on the Veteran's intervertebral disc syndrome 
with chronic and permanent nerve root involvement, L4 sensory 
deficit in the lateral thigh, and antalgic gait.  

Also of record are VA outpatient treatment reports dated from 
2005 to 2007.  A review of these records indicates findings 
that are similar to the findings of the VA examiner.  While 
the Veteran generally reported increased pain and related 
symptoms, these records do not indicate a worsening in range 
of motion or incapacitating episodes to warrant a higher 
evaluation for his lumbar spine disability.  The Veteran 
denied any changes in bowel/bladder habits.  Although the 
reports show he was treated for constipation, this was 
apparently a side effect to prescribed medications.  The 
records are entirely negative for complaints, findings, or 
treatment associated with erectile dysfunction.  

Based on this medical evidence, the Board has concluded that 
a disability rating in excess of 10 percent is not warranted 
during the time period in question.  Although the Veteran has 
lumbar disc disease that limits his range of motion, forward 
flexion of the thoracolumbar spine was greater than 60 
degrees, and the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  There was 
no evidence of muscle spasms or guarding severe enough to 
result in abnormal gait or spinal contour.  Based upon the 
foregoing, the Board finds that the criteria for a higher 
evaluation under DC 5242 are not met.  

20 percent from October 5, 2007 

Likewise, since October 5, 2007, the criteria for a rating in 
excess of 20 percent have not been met.  At that time the 
Veteran underwent VA examination and his complaints or 
radiating back pain, stiffness, weakness, and numbness have 
essentially remained unchanged.  However, on this occasion he 
reported two episodes of loss of bowel control.  His current 
treatment consists of fentanyl patches, morphine tablets, and 
trazodone, all of which provide only partial relief.  The 
Veteran stated that he could not lift/carry heavy objects, 
climb stairs, bend, stoop, kneel or stand for prolonged 
periods.  His lumbar spine condition did not cause 
incapacitation.  His posture was described as abnormal with 
antalgic gait with the spine tilting to the left.  He had 
positive straight leg raising on the left.  

Forward flexion of the lumbar spine was to 60 degrees with 
pain at 50 degrees; extension to 10 degrees; lateral flexion 
to 20 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Function of the spine was additionally limited 
by pain, fatigue, weakness, and lack of endurance, with pain 
having the major functional impact.  The spine revealed 
asymmetry of spinal motion with leftward tilt when flexing 
the spine, abnormal curvatures of the spine on left tilt 
which helped guard against pain.  There were signs of IDS 
with sensory deficit of the left lateral thigh at L4 and 
motor weakness of the left foot extension at L5.  At S1 there 
was sensory deficit of the left back thigh.  The examiner 
reported that the Veteran experienced bowel and erectile 
dysfunction, but did not otherwise provide objective clinical 
findings or a diagnosis.  

The clinical findings to support a higher evaluation have not 
been demonstrated.  The Veteran's flexion range of motion to 
at least 50 degrees does not qualify him for the next higher 
rating of 40 percent, which necessitates forward flexion of 
the thoracolumbar spine to 30 degrees or less.  So although 
significant limitation of function has been demonstrated, 
such is found to be appropriately contemplated in the 20 
percent evaluation.  Furthermore, the record contains no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  In addition, the 20 percent disability rating 
addresses the issues raised during his recent VA examination 
as the rating criteria encompasses the Veteran's abnormal 
spinal contour manifested by abnormal curvatures of the spine 
on left tilt. 

With respect to both timeframes at issue, the Board notes 
that pain has been demonstrated with range of motion testing 
of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  However, 
there is no objective showing of significant increased 
functional impairment due to those reports of pain other than 
that contemplated by the current ratings assigned.  The Board 
does not dispute the Veteran's contentions that his lumbar 
spine disability has caused him to alter his lifestyle and 
has restricted his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign the 
10 and 20 percent evaluations.  

Similarly, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
complaints of chronic back pain, these complaints have not 
been shown to result in physician-prescribed bedrest for any 
period to justify a higher rating under DC 5243.

With regard to objective neurological abnormalities 
associated with the lumbar spine disability, the Board 
recognizes that the Veteran experiences radiculopathy, 
antalgic gait, numbness and diminished strength in the left 
lower extremity.  These symptoms were separately rated in the 
June 2005 rating action where a separate 20 percent 
disability rating was granted under DC 8520 for sciatica of 
the left lower extremity associated with the lumbar disc 
disease.  This separate rating was based on the 2005 VA 
examination report which found the Veteran had IDS with 
chronic and permanent nerve root involvement.  Since DC 8520 
already accounts for this symptomatology, a higher rating for 
these neurologic manifestations under DC 5242 would 
constitute pyramiding (or awarding benefits for the same 
disability twice) contrary to the provisions of 38 C.F.R. 
§ 4.14.  In addition, while the Board notes the Veteran's 
recent reports of loss of bowel control and erectile 
dysfunction, the objective clinical findings show that 
separately ratable chronic impairments have not been 
demonstrated.  The Veteran's occasional complaints are not 
attributable to neurological impairment.

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The current level of disability shown 
is encompassed by the ratings assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  

The preponderance of the evidence of record is against a 
finding that the Veteran's lumbar disc disease, more nearly 
approximates an evaluation in excess of 10 percent for the 
period from June 1, 2005 to October 4, 2007 or an evaluation 
in excess of 20 percent from October 5, 2007.

Cervical Spine

The Veteran's cervical spine disability is a currently rated 
as 10 percent disabling from June 1, 2005 to July 10, 2008, 
and 30 percent disabling since July 11, 2008, under DC 5242 
for degenerative arthritis of the spine.  

Under DC 5242 a 10 percent evaluation is appropriate where 
there is forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation for 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2008).

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Plate V (2008).


10 percent from June 1, 2005 to July 10, 2008

During QTC examination in January 2005, the Veteran 
complained of radiating neck pain described as crushing, 
aching sharp, sticking, and cramping in nature.  He rated it 
as 7 out of 10 in severity.  The pain could be elicited with 
physical activity and was relieved by ice, heat, and 
traction.  He reported that he was able to function with 
medication, but had incapacitating episodes as often as 30 
times a year.  The Veteran reported that over the past year 
he had 26 incidents of incapacitation for a total of 26 days, 
however, the physician who recommended bedrest was unknown.  
Functional impairment was limited range of neck motion, 
frequent awakening from sleep, and limited physical activity.  
The Veteran reported that his condition resulted in 30 days 
lost from work per year. 

On examination of the cervical spine range of motion showed 
flexion to 35 degrees, extension to 5 degrees, right lateral 
flexion to 20 degrees and left lateral flexion to 25 degrees.  
Right rotation was limited to 60 degrees and left rotation to 
40 degrees.  All ranges were limited by pain.  There was 
evidence of pain on movement into the left arm with evidence 
of muscle spasm of the left trapezius.  There was tenderness 
to the left paracervical.  There was no ankylosis of the 
spine.  Range of motion was additionally limited by 
repetitive use with pain having the major functional impact.  
Motion was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination after repetitive motion.  
There was no evidence of IDS or ankylosis.  X-rays of the 
cervical spine showed degenerative disc disease at C3-4 and 
C5-6.

Also of record are VA outpatient treatment reports dated from 
2005 to 2007.  A review of these records indicates findings 
that are similar to those of the 2005 examiner.  While the 
Veteran generally reports increased pain and related 
symptoms, there is no worsening in range of motion or 
incapacitating episodes to warrant a higher evaluation for 
his cervical spine disability.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a disability rating in excess of 
10 percent is not warranted during the time period in 
question.  The January 2005 examination, discussed above, 
together with the remainder of the medical evidence of 
record, while showing findings of limitation of motion, does 
not indicate forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or a 
combined range of motion not greater than 170 degrees.  There 
is no evidence of severe muscle spasm or guarding resulting 
in abnormal gait, scoliosis, reversed lordosis, or abnormal 
kyphosis as required for a 20 percent rating.  


30 percent from July 11, 2008

Likewise, since July 11, 2008, the criteria for a rating in 
excess of 30 percent have not been met.  At that time the 
Veteran underwent VA examination complaining of radiating 
neck pain.  The pain could be elicited by physical activity, 
but currently he was able to function without medication.  
His condition has not resulted in any incapacitation and he 
denied any functional impairment from it.  Examination 
revealed no evidence of radiating pain on movement, muscle 
spasm or tenderness.  There was no ankylosis of the cervical 
spine.  On range of motion testing forward flexion of the 
cervical spine was to 15 degrees, 10 degrees with pain; 
extension was to 16 degrees and 5 degrees with pain; right 
lateral flexion was to 11 degrees and 5 degrees with pain; 
left lateral flexion to 10 degrees and 5 degrees with pain; 
right rotation to 15 degrees and 5 degrees with pain; and 
left rotation to 12 degrees and 5 degrees with pain.  The 
function of the spine was additionally limited by pain, 
fatigue, and lack of endurance after repetitive use.  It was 
not additionally limited by weakness or incoordination.  The 
cervical spine revealed normal head position with symmetry in 
appearance.  There was also symmetry of spinal motion with 
normal curvatures of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination revealed motor 
function was abnormal, but sensory function was within normal 
limits.  

Based on the medical evidence of record, the Board concludes 
that a rating in excess of 30 percent is not warranted.  
While the record shows that range of motion is severely 
restricted, the Veteran retains a measurable range of motion 
of the cervical spine of at least 10 degrees forward flexion, 
indicating that he does not have ankylosis as required for a 
40 percent rating under DC 5242. 

With respect to both timeframes at issue, the Board notes 
that pain has been demonstrated with range of motion testing 
of the cervical spine.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  However, 
there is no objective showing of significant increased 
functional impairment due to those reports of pain other than 
that contemplated by the current ratings assigned.  The Board 
does not dispute the Veteran's contentions that his cervical 
spine disability has caused him to alter his lifestyle and 
has restricted his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign the 
10 and 30 percent evaluations.  

Also, with respect to a higher rating based on the frequency 
and extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician), while the Board acknowledges the 
Veteran's self-report that he experienced multiple 
incapacitating episodes, there is no evidence of record 
demonstrating that any physician prescribed bed rest or that 
the Veteran was treated by a physician during such episodes 
to justify a higher rating under DC 5243.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's cervical spine disability.  In this case, there is 
no current clinical or diagnostic evidence of additional, 
separate neurologic impairment.  Although the Veteran has 
some abnormal motor function, he is currently service-
connected for Duyputren's contracture of the left hand and 
right cubital tunnel syndrome, which the RO rated separately 
under DC 8515.  38 C.F.R. § 4.124a (2008).  DC 8515 pertains 
to disabilities involving the median nerve and separate 10 
percent evaluations were assigned effective from June 1, 
2005.  Thus, consideration of separately evaluating and 
combining the neurologic and orthopedic manifestations of the 
Veteran's cervical spine disability would not result in a 
higher rating.  See 38 C.F.R. § 4.14 (2008).

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The current level of disability shown 
is encompassed by the ratings assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  

The preponderance of the evidence of record is against a 
finding that the Veteran's arthritis status post cervical 
spine fusion and discectomy, more nearly approximates an 
evaluation in excess of 10 percent for the period from June 
1, 2005 to July 10, 2008 or an evaluation in excess of 30 
percent from July 11, 2008, and there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b).


IV.  Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hypertensive, cervical spine, and lumbar spine disabilities.  
The evidence does not establish that either disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  Moreover, it does 
not establish that the Veteran's service-connected 
disabilities necessitate frequent periods of hospitalization.  
In light of the foregoing, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


V.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2007 that fully 
addressed the notice elements, and was sent after the RO 
decision granting service connection in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  That said, 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  These increased rating claims are such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  Nevertheless, the Veteran was provided this more 
detailed notice in a June 2008 letter which included the 
criteria for evaluation of his hypertension, lumbar spine and 
cervical spine disabilities and an explanation for the 
decision reached.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in 2005, 2007 and 2008.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, VA has satisfied its duty to assist the Veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Effective June 1, 2005, a 10 percent evaluation for 
hypertension is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for the period 
from June 1, 2005 to October 4, 2007 and in excess of 20 
percent since October 5, 2007, for lumbar spine degenerative 
disc disease is denied.

An initial evaluation in excess of 10 percent for the period 
from June 1, 2005 to July 10, 2008 and in excess of 30 
percent since July 11, 2008, for arthritis status post 
cervical spine fusion and discectomy is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


